Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 1 of 51 PageID #: 1240



                     IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION


  Edward Butowsky, in his personal and
  professional capacities,

       Plaintiff,

  v.

  Michael Gottlieb, Meryl Governski,
  Boies Schiller Flexner LLP, Brad
  Bauman, The Pastorum Group,                       Case No. 4:19-cv-180
  Leonard A. Gail, Eli J. Kay-Oliphant,
  Suyash Agrawal, Massey & Gail LLP,
  Gregory Y. Porter, Michael L. Murphy,
  Bailey & Glasser LLP, Turner
  Broadcasting System, Inc., Anderson
  Cooper, Gary Tuchman, Oliver Darcy,
  Tom Kludt, The New York Times
  Company, Alan Feuer, Vox Media,
  Inc., and Jane Coaston,

       Defendants



                            FIRST AMENDED COMPLAINT

         NOW COMES Edward Butowsky, the Plaintiff herein, alleging and stating as

  follows:

                                        Introduction

         1. Some of the events in this case overlap with those in Edward Butowsky v.

  David Folkenflik, et al., which is presently pending before this Court as Case No. 4:18-

  cv-442-ALM. The Folkenflik complaint is attached as Exhibit 1 and incorporated herein



                                             -1-
Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 2 of 51 PageID #: 1241



  by reference.

         2. Late in the summer of 2017, the lives of Edward Butowsky, his family, and his

  co-workers were upended by false allegations that he conspired with White House

  officials to divert attention away from earlier (and equally false) allegations that President

  Donald Trump “colluded” with the Russian government to “steal” the 2016 Presidential

  election from Hillary Clinton. On August 1, 2017, New York attorney Douglas Wigdor

  and his partners filed a bogus lawsuit alleging that Mr. Butowsky, Fox News reporter

  Malia Zimmerman, and Fox News itself had fabricated a false story that a former

  Democratic National Committee (“DNC”) employee – not the Russian government – was

  responsible for stealing DNC emails and giving them to Wikileaks.

         3. The bogus lawsuit portrayed Mr. Butowsky as a ruthless political operative of

  President Trump when, in reality, he never had (and never has) met President Trump nor

  spoken with him. In fact, Mr. Butowsky supported three candidates other than Mr. Trump

  in the primary, and in 2007 he donated $2,700 to the campaign of President Barack

  Obama.

         4. Mr. Wigdor, et al. nonetheless made the false allegations because they knew

  that most American journalists were (and are) consumed with hatred of President Trump,

  and they knew that most American media would publish or broadcast nearly anything –

  with little concern for accuracy – so long as it portrayed President Trump (or anyone

  tangentially connected to him) in a negative light. As detailed below, Mr. Wigdor, et al.

  planned to use the false allegations and the resulting negative publicity to extort money

  from Fox News.


                                               -2-
Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 3 of 51 PageID #: 1242



         5. Mr. Butosky is by no means the only victim of the anti-Trump obsession within

  American media. On February 20, 2019, for example, the parents of 16-year-old Nick

  Sandmann sued The Washington Post for $250 million in damages because the

  newspaper smeared him with false accusations of taunting an elderly Native American

  veteran following a pro-life rally. The high-school student had made one unforgivable

  mistake: he wore a “Make America Great Again” (or “MAGA”) hat that is affiliated with

  President Trump's political campaign. Based on that alone, the Post and other media

  comfortably assumed that he was a prejudiced white elitist. Within a day of the incident,

  however, video emerged that proved Sandmann had not taunted or harassed anyone, and

  on March 1, 2019 the Post belatedly admitted that its previous coverage of Sandmann

  was inaccurate. Similarly, left-wing media breathlessly trumpeted allegations from actor

  Jussie Smollett that he had been assaulted on January 29, 2019 by men wearing MAGA

  hats and uttering anti-gay and racial slurs. Because of their confirmation bias, most

  journalists ignored immediate and obvious evidence that Smollett was lying, i.e., they

  were so eager to believe that Trump supporters would assault a gay black man that they

  forgot to ask why it would have happened at 2 a.m. during a blizzard in overwhelmingly

  Democratic Chicago. Smollet's story soon unraveled and on March 8, 2019 was indicted

  on 16 felony counts for lying to police and fabricating a hoax.

         6. In Mr. Butowsky's case, the disinformation campaign has taken much longer to

  unravel. Unscrupulous left-wing journalists and attorneys have perpetuated a myth about

  a myth, i.e., that Mr. Butowsky pushed a fictitious story about the stolen emails in order

  to divert attention from the fictitious story about “collusion” with the Russian


                                              -3-
Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 4 of 51 PageID #: 1243



  government. In reality, the “Russia collusion” conspiracy theory is the only myth, and

  Mr. Butowsky's statements about the stolen emails were accurate.

         7. As a result of the lies fabricated and perpetuated by the Defendants, Mr.

  Butowsky and his family received death threats, he lost one third of his business clients,

  rocks were thrown through the windows of his home, his automobiles were burglarized,

  his computers were hacked, he lost friendships, and he lost the opportunity to host a

  planned television program. Left-wing extremists even posted a clock on the internet

  counting down the time until Mr. Butowsky's son would return for classes at Vanderbilt

  University, implying that Mr. Butowsky's son would be harmed when he returned. As a

  result, Mr. Butowsky had to hire a bodyguard for his son.

         8. The Defendants' smear campaign never should have begun, and it has lasted for

  far too long. Now it's time for the Defendants to answer for the lies that they spread and

  the harm that they caused.

  Jurisdiction and Venue

         9. This Court has diversity jurisdiction under 28 U.S.C. § 1332 because the

  Plaintiff resides in Texas, whereas all Defendants reside in other states.

         10. Venue is proper in this district and the Court has personal jurisdiction over all

  Defendants because they participated in intentional torts that were designed to hurt the

  Plaintiff in Texas. All of the Defendants knew that the Plaintiff was a resident of Texas

  when they targeted him. Defendant CNN, for example, repeatedly described Mr.

  Butowsky as a “Texas businessman,” and most other media routinely reference the fact

  that Mr. Butowsky lives near Dallas or in Texas.


                                              -4-
Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 5 of 51 PageID #: 1244



  Parties

         11. Plaintiff Edward Butowksy is a financial advisor who resides in Plano, Texas.

  He brings claims in his personal and professional capacities.

         12. Defendant Michael Gottlieb is an attorney who resides in or near Washington,

  D.C. He was a partner at all times relevant in the Defendant law firm Boies Schiller

  Flexner LLP.

         13. Defendant Meryl Governski is an attorney who resides in or near Washington,

  D.C. She is an associate in the Defendant law firm Boies Schiller Flexner LLP.

         14. Defendant Boies Schiller Flexner LLP is a law firm and professional

  partnership organized under the laws of New York and headquartered in New York, New

  York. Hereinafter, it and Defendants Gottlieb and Schiller are collectively the “Boies

  Schiller Defendants.”

         15. Defendant Brad Bauman is a political communications consultant who lives in

  Washington, D.C. He is a partner in Defendant The Pastorum Group.

         16. Defendant The Pastorum Group is a political consulting firm in Washington,

  D.C.

         17. Defendant Leonard A. Gail is an attorney who resides in or near Chicago,

  Illinois. He is a partner in the Defendant law firm Massey & Gail LLP.

         18. Defendant Eli J. Kay-Oliphant is an attorney who resides in or near Chicago,

  Illinois. He is a partner in the Defendant law firm Massey & Gail LLP.

         19. Defendant Suyash Agrawal is an attorney who resides in or near Chicago,

  Illinois. He is a partner in the Defendant law firm Massey & Gail LLP.


                                             -5-
Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 6 of 51 PageID #: 1245



         20. Defendant Massey & Gail LLP is a law firm and professional partnership

  organized under the laws of Illinois and headquartered in Chicago, Illinois. Hereinafter, it

  and Defendants Gail, Kay-Oliphant, and Agrawal are collectively the “Massey & Gail

  Defendants.”

         21. Defendant Gregory Y. Porter is an attorney who resides in or near

  Washington, D.C. He is a partner in Bailey & Glasser LLP.

         22. Defendant Michael L. Murphy is an attorney who resides in or near

  Washington, D.C. He is a partner in Bailey & Glasser LLP.

         23. Defendant Bailey & Glasser LLP is a law partnership headquartered in West

  Virginia. Hereinafter, it and Defendants Porter and Murphy are collectively known as the

  “Bailey & Glasser Defendants.”

         24. Defendant Turner Broadcasting System, Inc. (hereinafter “Defendant CNN”)

  is a Georgia corporation headquartered in Atlanta, Georgia. CNN is a left-wing media

  brand that is wholly-owned by Turner Broadcasting System, Inc.

         25. Anderson Cooper is a left-wing media personality who hosts Anderson

  Cooper 360, an infotainment program broadcast by CNN. He lives and works in New

  York, New York. The Court has general jurisdiction over Mr. Cooper because, contrary

  to his June 28, 2019 affidavit (Doc. No. 50-2), he does transact business in Texas. From

  his website http://www.ac2live.com, he is now selling tickets for an upcoming live

  performance in Sugarland, Texas with Andy Cohen. According to the Houston

  Chronicle, “Anderson Cooper and Andy Cohen just can't stay away from each other. And

  the Houston area.” Mr. Cooper has sold tickets to at least one other performance in


                                              -6-
Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 7 of 51 PageID #: 1246



  Texas, and he is not merely the anchor of a cable program. The program bears his name,

  and he has a vested financial interest in expanding its reach into Texas.

         26. Defendant Gary Tuchman is a reporter for CNN. He lives and works in

  Atlanta, Georgia.

         27. Defendant Oliver Darcy is a senior media reporter for CNN. He lives and

  works in New York, New York.

         28. Defendant Tom Kludt is a media reporter for CNN. He lives and works in

  New York, New York.

         29. Defendant The New York Times Company (“Defendant NYT”) is a New

  York media corporation in New York, New York. It owns and publishes the The New

  York Times.

         30. Defendant Alan Feuer is a court reporter for The New York Times and a

  resident of New York. Personal jurisdiction is proper because Mr. Feuer knew Mr.

  Butowsky was a resident of Texas when he targeted Mr. Butowsky. The very lawsuit that

  Mr. Feuer wrote about (discussed hereinafter) mentions the fact that Mr. Butowsky is a

  Texas resident.

         31. Defendant Vox Media, Inc. is a media company headquartered in New York,

  New York. It publishes Vox online.

         32. Defendant Jane Coaston is a left-wing political activist who masquerades as

  the “senior political reporter” for Vox. She is a resident of Washington, D.C. Personal

  jurisdiction is proper because Ms. Coaston knew Mr. Butowsky was a resident of Texas

  when she targeted Mr. Butowsky. The lawsuits that Ms. Coaston wrote about (discussed


                                              -7-
Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 8 of 51 PageID #: 1247



  hereinafter) mention the fact that Mr. Butowsky is a Texas resident.

         33. Defendant The Democratic National Committee (“Defendant DNC”) is a

  political organization headquartered in Washington, D.C.

                                             Facts

  Background

         34. As indicated above, this case is the consequence of a conspiracy theory,

  namely that President Trump “colluded” with the Russian government to swing the 2016

  Presidential election in his favor. That conspiracy theory will hereinafter be referred to as

  the “Russia Collusion Hoax” or just the “RCH.” Since the Plaintiff filed his ORIGINAL

  COMPLAINT in this case on March 12, 2019, the RCH has unraveled even more, and the

  public is just now beginning to understand the breadth and scope of the conspiracy to

  overthrow a duly-elected President.

         35. In 2015, the administration of President Barrack Obama began spying on

  prominent Republican presidential candidates, as well as Democratic candidate Bernie

  Sanders, in an effort to support Democratic candidate Hillary Clinton. At that time, the

  Central Intelligence Agency (“CIA”) was headed by Director John Brennan, and the

  Federal Bureau of Investigation (“FBI”) was under the effective control of its deputy

  director, Andrew McCabe. Mr. Brennan and Mr. McCabe are ruthless and unscrupulous

  Democratic partisans, and they were determined to destroy any candidate who might

  threaten the candidacy of Mrs. Clinton. Mr. Brennan even created a “working group”

  within the CIA to sabotage Mrs. Clinton's political opponents, particularly Donald

  Trump. The “working group” included Mr. McCabe and other FBI employees, as well as


                                              -8-
Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 9 of 51 PageID #: 1248



  employees from the National Security Agency (“NSA).

         36. As of 2015, Mrs. Clinton's campaign was already dogged by revelations that

  she had avoided using State Department email systems while she was U.S. Secretary of

  State, and that she had instead used a private, insecure email server kept in her home.

  Adding to Mrs. Clinton's political troubles, classified information was found on her

  homemade server, and that called into question her competence to handle national

  security matters. It also rendered her liable to federal criminal charges. By early 2016,

  Mrs. Clinton was facing multiple investigations, including Congressional, administrative,

  and criminal investigations, related to the private email server. Furthermore, the public

  learned that Mrs. Clinton's attorneys had destroyed more than 30,000 of her emails even

  those emails were subject to outstanding subpoenas. In other words, Mrs. Clinton's

  lawyers had intentionally and systematically destroyed more than 30,000 pieces of

  evidence. The ongoing investigations were a political albatross for Mrs. Clinton.

         37. The FBI's criminal investigation of the Clinton email fiasco was known as

  “Operation Mid-Year Exam” or “MYE,” and it was headed by Mr. McCabe and FBI

  Director James Comey. Two of the most important players on the MYE team were FBI

  agents Peter Strzok and Lisa Page, the latter of whom was assigned to the FBI's Office of

  General Cousel. Mr. Strzok and Ms. Page were avid Hillary Clinton supporters and

  partisan Democrats, and they were determined to protect Mrs. Clinton and undermine her

  opponents at any cost.

         38. As explained by retired Central Intelligence Agency analyst Larry C. Johnson,

  the RCH began in earnest on May 4, 2016, when Ted Cruz dropped out of the


                                              -9-
Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 10 of 51 PageID #: 1249



  Presidential race. See Larry C. Johnson, “The Campaign to Paint Trump as a Russian

  Stooge Started on May 4, 2016,” (https://turcopolier.typepad.com/sic_semper_tyrannis/

  2019/05/the-campaign-to-paint-trump-as-a-russian-stooge-started-on-may-4-2016-by-

  larry-c-johnson.html). The following are texts exchanged between Mr. Strzok and Ms.

  Page on that date:




  Mr. Strzok and Ms. Page were under pressure from Mr. McCabe to finish MYE quickly –

  and whitewash Mrs. Clinton's crimes – in order to minimize the damage to her political

  candidacy. They were also directed to shift their attention to Mr. Trump. (The CIA

  “working group” identified above was launched in June of 2016, and the Plaintiff alleges

  on information and belief that Mr. Strzok and Ms. Page were assigned to it from the

  outset).

         39. Also in early May of 2016, Mrs. Clinton launched an initiative to divert

  attention from the mounting evidence that she was corrupt and incompetent. She retained

  the law firm Perkins Coie, LLP to create a counter-narrative that her opponent, Donald

  Trump, was not only corrupt, but treasonous. With Mrs. Clinton's approval, Perkins Coie


                                            - 10 -
Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 11 of 51 PageID #: 1250



  hired the left-wing “investigative” firm Fusion GPS, and Fusion GPS in turn hired former

  British spy Christopher Steele to fabricate “evidence” that Mr. Trump had colluded with

  the Russian government. Mr. Steele's fabricated report was then used by Obama

  Administration officials to secure wiretapping warrants against members of the Trump

  campaign.

         40. While the Clinton campaign tasked Perkins Coie with hiring Fusion GPS and

  Christopher Steele, the DNC set in motion the false narrative that the Russian

  government had hacked its servers. The DNC's ultimate goal was to blame Mr. Trump for

  colluding with the Russian government to hack its servers. According to an article in

  Esquire magazine, DNC officials found out on May 5, 2016 that the DNC's servers had

  been breached. According to the article, the servers had been breached by Russian

  hackers, and the DNC asked an internet security company, CrowdStrike, Inc., to

  investigate the breach. In reality, Perkins Coie had hired CrowdStrike on behalf of the

  DNC, just like it hired Fusion GPS on behalf of the Clinton campaign, and it did so for

  the purpose of creating a diversion. Contrary to the Esquire story, the DNC had

  discovered prior to May 5, 2016 that one of its own employees had been leaking emails

  (the DNC likely did not know the identity of the employee at that time, but they knew the

  leak was internal). The DNC also knew that the emails would soon become public, and it

  knew that the emails would be very damaging to Mrs. Clinton's political campaign.

         41. Just as Mr. Strzok and Ms. Page realized on May 4, 2016 that they needed to

  bury the MYE investigation into Mrs. Clinton quickly, the Clinton campaign and the

  DNC recognized an opportunity to rewrite the narrative about the damaging emails that


                                             - 11 -
Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 12 of 51 PageID #: 1251



  would soon be released to the public. Rather than acknowledge that a DNC employee

  was so appalled by the corruption he had witnessed inside the DNC and the Clinton

  campaign that he leaked emails to Wikileaks, the DNC and Clinton campaign decided

  they would instead blame the leaked emails on the Russian government, then blame Mr.

  Trump for colluding with the Russian government.

         42. The DNC employee responsible for the leaks was Seth Rich, and he was

  assisted by his brother Aaron. Mr. Butowsky does not know exactly when the DNC

  figured out that Mr. Rich was the source of the leak. On July 10, 2016, however, Mr.

  Rich was fatally shot while walking home in Washington, D.C., and the murder has not

  been solved. Mr. Butowsky does not know whether the murder is related to Mr. Rich's

  role in leaking DNC emails.

         43. Shortly after the murder, the interim DNC chair at the time, Donna Brazile,

  reached out to Mr. McCabe and Washington, D.C. Mayor Muriel Bowser for help in

  dealing with the political consequences of the murder. Ms. Brazile knew suspicions

  would soon arise, fairly or unfairly, that the murder was connected to the email leaks.

  D.C. police allowed the FBI to unlock Seth Rich's electronic devices, and the FBI

  obtained data showing that Mr. Rich had indeed provided the DNC emails to Wikileaks.

  At Mr. McCabe's direction, however, that information was kept secret with orders that it

  not be produced in response to any Freedom of Information Act request. For her part,

  Ms. Bowser directed D.C. police not to pursue any investigative avenues that might

  connect the murder to the email leaks. At her direction, local police blamed the murder

  on a “botched robbery” even though Mr. Rich's watch, wallet, and other belongings were


                                             - 12 -
Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 13 of 51 PageID #: 1252



  not removed from his body.

        44. On July 22, 2016, Wikileaks began publishing thousands of email that had

  been downloaded from the DNC's servers by Seth Rich and his brother, Aaron. Those

  emails showed how the campaign of Democratic Presidential nominee Hillary Clinton

  had corruptly taken control of the DNC for the purpose of sabotaging her primary

  opponent, Bernie Sanders. Per their game plan, the Clinton campaign and the DNC

  immediately claimed that the emails had been obtained by hackers working for the

  Russian government.

        45. Mr. Butowsky stumbled into the RCH crosshairs after Ellen Ratner, a news

  analyst for Fox News and the White House correspondent for Talk Media News,

  contacted him in the Fall of 2016 about a meeting she had with Mr. Assange. Ms.

  Ratner's brother, the late Michael Ratner, was an attorney who had represented Mr.

  Assange. According to Ms. Ratner, she made a stop in London during a return flight from

  Berlin, and she met with Mr. Assange for approximately six hours in the Ecuadorean

  embassy. Ms. Ratner said Mr. Assange told her that Seth Rich and his brother, Aaron,

  were responsible for releasing the DNC emails to Wikileaks. Ms. Ratner said Mr.

  Assange wanted the information relayed to Seth's parents, as it might explain the motive

  for Seth's murder.

        46. Upon her return to the United States, Ms. Ratner asked Mr. Butowsky to

  contact the Rich family and relay the information from Mr. Assange, apparently because

  Ms. Ratner did not want her involvement to be made public. In the two months that

  followed, Mr. Butowsky did not attempt to contact the Rich family, but he grew


                                            - 13 -
Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 14 of 51 PageID #: 1253



  increasingly frustrated as the DNC and #Resistance “journalists” blamed the Russian

  government for the email leak. On December 16, 2016, Mr. Butowsky sent a text

  message to Ms. Ratner:




  Ms. Ratner subsequently told Mr. Butowsky that she had informed Bill Shine, who was

  then the co-president of Fox News, about her meeting with Mr. Assange in London. Ms.

  Ratner also informed Fox News producer Malia Zimmerman about her meeting with Mr.

  Assange.

         47. On December 17, 2016, at the instigation of Ms. Ratner, Mr. Butowsky finally

  contacted Joel and Mary Rich, the parents of Seth, and he relayed the information about

  Ms. Ratner's meeting with Mr. Assange. During that conversation, Mr. Rich told Mr.

  Butowsky that he already knew that his sons were involved in the DNC email leak, but he

  and his wife just wanted to know who murdered Seth. Mr. Rich said he was reluctant to

  go public with Seth's and Aaron's role in leaking the emails because “we don't want

  anyone to think our sons were responsible for getting Trump elected.” Mr. Rich said he

  did not have enough money to hire a private investigator, so Mr. Butowsky offered to pay

  for one. Mr. Rich accepted the offer and thanked Mr. Butowsky in an email.

         48. On December 29, 2016 at 1:51 p.m., Mr. Butowsky sent an email to Ms.

  Ratner from his iPad: “If the person you met with truly said what he did, is their [sic] a

                                              - 14 -
Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 15 of 51 PageID #: 1254



  reason you we aren't reporting it ?” At 3:48 p.m. that afternoon, Ms. Ratner responded as

  follows: “because--- it was a family meeting---- I would have to get his permission-- will

  ask his new lawyer, my sister-in-law.”

         49. Mr. Butowsky later referred the Rich family to Rod Wheeler, a Fox News

  contributor and former homicide detective with the Metropolitan Police Department in

  Washington, D.C. Mr. Butowsky only knew Mr. Wheeler through his occasional guest

  appearances on Fox News. Aaron Rich's wife, Molly Rich, drafted a retainer contract for

  Mr. Wheeler, and he began working directly for the Rich family. Mr. Butowsky agreed to

  pay from Mr. Wheeler's services, but he had no control over Mr. Wheeler's work for the

  Rich family.

         50. On May 16, 2017, FoxNews.com published a story by Malia Zimmerman

  which claimed that Seth Rich had been involved in the DNC email leak. The article

  undermined the DNC narrative that Seth Rich had been murdered in a “botched robbery,”

  and it likewise undermined the Russia Collusion Hoax. The story featured quotes from

  Mr. Wheeler regarding his investigation, as well as quotes from an unnamed federal

  official who claimed that federal investigators had copies of Seth Rich's communications

  with Wikileaks. Shortly thereafter, the Rich family terminated Mr. Wheeler, and Mr.

  Wheeler was subjected to withering scorn and criticism from anti-Trump media.

         51. On May 18, 2017, Mr. Wheeler told Mr. Butowsky that he needed an attorney

  to pursue claims against Marina Marraco, a reporter for the local Fox affiliate in

  Washington, D.C. According to Mr. Wheeler, Ms. Marraco duped him into granting an

  interview about the Seth Rich investigation so she could “scoop” Ms. Zimmerman and


                                             - 15 -
Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 16 of 51 PageID #: 1255



  publish her story one day before the Fox News network published Ms Zimmerman's

  story. At Mr. Wheeler's request, Mr. Butowsky introduced Mr. Wheeler to some well-

  known attorneys in Dallas. Mr. Butowsky participated in the telephone conversation

  between Mr. Wheeler and the Dallas attorneys, and Mr. Wheeler never once indicated

  that he had been misquoted or mistreated by Mr. Butowsky, Ms. Zimmerman, or Fox

  News (as opposed to the local affiliate in D.C.). On the contrary, Mr. Wheeler sent a

  written statement to Ms. Zimmerman at 1 p.m. on May 19, 2017 wherein he claimed that

  he had shared the contents of Ms. Zimmerman's story with Joel Rich and Aaron Rich the

  night before it was published:

         In the contract I have with the family, signed by Joel, Mary and Aaron Rich, I am
         not allowed to speak to the media on the family's behalf, but I could speak to the
         media about this investigation of Seth Rich's murder or other stories I was
         involved in. They knew I was a Fox News contributor and regularly went on
         television.

         I called Joel Rich the night before the Fox News story was going to be published,
         which was Monday night. During that 18-minute call (phone logs provided), I
         reviewed the story with Joel Rich, he liked it and was encouraged by the new
         leads. Joel already knew about the story because Fox had contacted him earlier in
         the day. He also suggested I contact an investigative reporter, Michelle Sigona,
         from CrimeWatch Daily with the information. I also spoke with Aaron Rich, Joel's
         son, for 21 minutes the night before the story came out and told him about the new
         information that had emerged and the story would likely be coming out in the near
         future.

         I told them both I would be commenting on the case and asking people to come
         forward if they had insight on the new information. I never violated the terms of
         our contract as I never spoke on behalf of the family.

  According to Mr. Wheeler, the Riches did not object to the Fox News story when he

  discussed it with them in advance of its publication.




                                             - 16 -
Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 17 of 51 PageID #: 1256



         52. On May 23, 2017, Fox News retracted the May 16, 2017 article, claiming that

  the article did not meet its editorial standards. Fox News did not identify any errors in the

  article, and there were none. Within the network, rumors began to circulate that the story

  was killed by Sarah and Kathryn Murdoch, the left-leaning Hillary Clinton supporters

  and daughters-in-law of Fox News founder Rupert Murdoch. One month prior to the May

  23, 2017 retraction, Sarah and Kathryn Murdoch were credited with driving out

  conservative Fox News host Bill O'Reilly. See Don Kaplan, “Rupert Murdoch’s sons’

  progressive wives helped oust Bill O’Reilly from Fox News Channel,” New York Daily

  News, April 19, 2017 (https://www.nydailynews.com/news/national/murdoch-sons-

  progressive-wives-helped-oust-bill-o-reilly-article-1.3075872). Kathryn previously

  worked for the Clinton Climate Initiative, and her husband James was a donor to the

  Clinton Foundation.

         53. About a week after speaking with the attorneys in Dallas, Mr. Wheeler told

  Mr. Butowsky that he had decided to use another attorney, and that he would receive $4

  million for using the other attorney. Mr. Butowsky soon learned that the other attorney

  was Douglas Wigdor, an employment attorney in New York who had filed numerous

  discrimination lawsuits against Fox News. According to Mr. Wigdor's own public

  statements, he was hoping to recover $60 million in damages from the ongoing lawsuits

  against Fox News. Unbeknownst to Mr. Butowsky at the time, Mr. Wigdor had enlisted

  Mr. Wheeler in an extortion scheme. As of 2017, Fox News's parent company, 21 st

  Century Fox, Inc., was trying to gain approval from British regulators to purchase Sky

  Television, and Mr. Wigdor saw Mr. Wheeler's case as an opportunity to extort money


                                              - 17 -
Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 18 of 51 PageID #: 1257



  from Fox. Rather than pursue claims against the local affiliate in D.C. that had duped Mr.

  Wheeler and deceptively edited his statements, Mr. Wigdor convinced Mr. Wheeler to

  fabricate an entirely new story, i.e., that Mr. Butowsky and Ms. Zimmerman had been

  conspiring with President Trump to divert attention from the Russia collusion narrative.

  Mr. Wigdor planned to use those explosive allegations to sabotage Fox's attempts to buy

  Sky, specifically by convincing British regulators that Fox News was entirely unethical

  and had acted corruptly at the behest of President Trump. In fact, Mr. Wigdor mentioned

  Fox's attempt to buy Sky News in the lawsuit that he subsequently filed on behalf of Mr.

  Wigdor, and he later testified before a British parliamentary committee in opposition to

  the Sky Television purchase.

        54. In his bogus lawsuit, Mr. Wheeler selectively quoted texts and emails from

  Mr. Butowsky to make it appear that Mr. Butowsky had pushed the May 16, 2017 Fox

  News story at the behest of President Trump. In reality, Mr. Butowsky never had (and

  never has) met President Trump nor spoken with him. Although Mr. Butowsky knew

  people who worked in the Trump White House, he had actively supported Carly Fiorina

  in the Republican primary. After she dropped out of the race, he supported Marco Rubio

  and Chris Christie. Nonetheless, because Mr. Butowsky knew people who worked in the

  White House, Mr. Wheeler repeatedly begged Mr. Butowsky for help in getting a job

  there, and Mr. Butowsky has numerous texts and emails to prove that. (When he

  recommended Mr. Wheeler to the Rich family, Mr. Butowsky did not know that Mr.

  Wheeler was habitually broke, nor did he know that Mr. Wheeler was fired from the

  Metropolitan Police Department for marijuana use). As a result of Mr. Wheeler's repeated


                                            - 18 -
Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 19 of 51 PageID #: 1258



  requests for help in getting a White House job, Mr. Butowsky jokingly told Mr. Wheeler

  that the White House was anxiously awaiting the results of his Seth Rich investigation.

  Mr. Wheeler knew full well that Mr. Butowsky was joking, and Mr. Wheeler knew full

  well that Mr. Butowsky had no personal connection to the President.

        55. When Mr. Wigdor filed suit against Mr. Butowsky, Ms. Zimmerman, and Fox

  News in August of 2017, he knew that Mr. Wheeler had not been misquoted in the Fox

  News story, and that's because Mr. Butowsky and his attorneys had provided Mr. Wigdor

  with texts, emails, and audio evidence proving that Mr. Wheeler had not been misquoted.

  Mr. Wigdor also knew that the Trump Administration played no role in the May 16, 2017

  Fox News story. Mr. Wigdor filed the fraudulent lawsuit anyway.

        56. Even though Fox News retracted its May 17, 2017 report by Malia

  Zimmerman, local affiliate WTTG (a.k.a. “Fox 5 DC”) did not retract its report by Ms.

  Marraco. Instead, WTTG updated its May 15, 2017 on May 17, 2017 report to prove

  unequivocally that Mr. Wheeler was lying to other media outlets when he denied saying

  there was evidence connecting Seth Rich to the DNC leak. See Maria Marraco, Fox 5 DC

  (http://www.fox5dc.com/news/local-news/private-investigator-there-is-evidence-seth-

  rich-contacted-wikileaks-prior-to-death). WTTG uploaded video showing the following

  statements by Mr. Wheeler:

        FOX 5 DC: “You have sources at the FBI saying that there is information...”

        WHEELER: "For sure..."

        FOX 5 DC: “...that could link Seth Rich to WikiLeaks?"

        WHEELER: "Absolutely. Yeah. That's confirmed."


                                            - 19 -
Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 20 of 51 PageID #: 1259



  Within days of the updated May 17, 2017 report by WTTG, all of the defendants in this

  lawsuit were actually aware that Mr. Wheeler was lying about Mr. Butowsky, Ms.

  Zimmerman, and Fox News.

        57. The website DebunkingRodWheelersClaims.com (now at

  DeBunkingRodWheelersClaims.net) was launched in November of 2017, and it

  published texts, emails, audio, and video showing that Rod Wheeler had never been

  misrepresented by Mr. Butowsky, Ms. Zimmerman, or Fox News, including the email

  quoted above in Paragraph 51. The evidence on the website showed unequivocally that

  Mr. Wheeler had lied to other media about them. The website also included audio of

  famed journalist Seymour “Sy” Hersh stating that he had confirmed that Seth Rich was

  responsible for leaking the DNC emails. According to Mr. Hersh, who was by no means a

  Republican or a Trump supporter, he could not find a media outlet willing to publish the

  Seth Rich story. In a separate phone call with Mr. Butowsky, Mr. Hersh said he obtained

  his information about Seth Rich from Mr. McCabe, the deputy FBI director. Not later

  than December of 2017, all of the Defendants in this lawsuit were aware of the contents

  of DebunkingRodWheelersClaims.com.

        58. On May 15, 2018, after Mr. Wigdor got what he needed from Mr. Wheeler in

  terms of political and public relations impact, Mr. Wigdor and his firm sought to drop

  Mr. Wheeler as a client. Judge Daniels allowed Mr. Wigdor and his partners to withdraw

  on May 30, 2018, and Mr. Wheeler's frivolous lawsuit was dismissed on August 2, 2018.

  The unscrupulous Mr. Wigdor then settled all of his remaining clients' claims against Fox

  News for a $10 million lump sum (rather than the $60 million that he had originally


                                            - 20 -
Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 21 of 51 PageID #: 1260



  sought), and Mr. Wigdor apportioned $7 million of that among those clients.

  Defendants Bauman and The Pastorum Group

        59. In early March of 2017, Joel Rich informed Mr. Butowsky that he had

  received a call from Defendant Bauman, and that Defendant Bauman said he had been

  “assigned” to the Rich family by the DNC. Defendant Bauman is an unscrupulous left-

  wing political operative, and the DNC assigned him to the Rich family in order to control

  them and keep the Russia Collusion Hoax alive. Defendant Bauman knew that Seth Rich

  leaked emails to Wikileaks, but Defendant Bauman's assignment was to divert attention

  away from Seth Rich in order to keep the RCH alive.

        60. Under coercion from Mr. Bauman and the lawyer Defendants named in this

  lawsuit, Joel Rich stopped speaking with Mr. Butowsky and the Rich family started

  attacking Mr. Butowsky publicly (albeit not by name). Prior to the time of Mr. Bauman's

  involvement, the Rich family acknowledged to friends and relatives that Seth and Aaron

  were involved in the DNC email leak, but then they suddenly changed their story. On

  information and belief, Mr. Butowksy alleges that Joel, Mary, and Aaron Rich were told

  that Aaron could be charged with felony computer crimes if they did not cooperate with

  their new handlers, i.e., Mr. Bauman and the lawyer Defendants. Aaron Rich's lawyers

  have repeatedly alleged, for example, that Mr. Butowsky accused him (i.e., Aaron) of

  computer crimes and treason. In reality, Mr. Butowsky has never said such a thing. This

  appears to be an example of psychological projection on the part of the lawyers

  purporting to represent Aaron. To wit, they have accused their client of committing

  computer crimes and treason, but they attribute the accusation to Mr. Butowsky.


                                            - 21 -
Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 22 of 51 PageID #: 1261



         61. The Rich's lawsuits against Mr. Butowsky (discussed below) are part of a

  larger pattern. On April 20, 2018, the DNC filed a hare-brained, kamakaze lawsuit

  alleging that President Trump colluded with the Russians to steal its emails, even though

  the DNC already knew that neither President Trump nor the Russians had anything to do

  with the hacking. See Democratic National Committee v. Russian Federation, et al., Case

  No. 1:18-cv-03501 (S.D.N.Y.). The DNC knew it could never win the case, but that was

  not the objective. The objective was to keep the Russian Collusion Hoax in the headlines

  through the 2018 Congressional elections. Similarly, Mr. Bauman orchestrated a hyper-

  aggressive litigation / defamation strategy designed to intimidate, discredit, and

  ultimately silence anyone who questioned the DNC narrative about Seth Rich's

  involvement in leaking emails. In particular, Mr. Bauman recruited the various lawyer

  Defendants herein to sue Mr. Butowsky into silence. (In fact, a left-wing publication

  praised the strategy. See Amanda Marcotte, “Can lawsuits slow the tide of right-wing

  conspiracy theory? Seth Rich’s family wants to find out,” June 1, 2018 Salon

  (https://www.salon.com/2018/06/01/can-lawsuits-slow-the-tide-of-right-wing-

  conspiracy-theory-seth-richs-family-wants-to-find-out)). The Boise Schiller Defendants

  have, for example, offered to settle their clients' claims against Mr. Butowsky's co-

  defendants for nominal sums if those co-defendants will agree to remain silent in the

  future about Seth Rich and the leaked emails. In other words, the objective of Mr.

  Bauman's litigation/defamation strategy is not to recover damages, but to discredit people

  like Mr. Butowsky and bully them into silence.




                                             - 22 -
Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 23 of 51 PageID #: 1262



         62. To be clear, Mr. Bauman and the lawyer Defendants – all of whom are

  Democratic partisans – knowingly joined in a larger conspiracy to promote and protect

  the RCH, and particularly to discredit and intimidate anyone like Mr. Butowsky who

  might undermine the RCH narrative. While Mr. Bauman and the lawyer Defendants were

  playing offense against Mr. Butowsky by suing and defaming him, their governmental

  co-conspirators (e.g., Mr. McCabe, Mayor Bowser, and then-Police Chief Kathy Lanier)

  were playing defense. Mayor Bowser and Chief Lanier, for example, blocked city

  investigators from pursuing any information that might undermine the RCH narrative.

  The lead homicide detective assigned to the case, Joseph Dellacamera, was flatly

  prohibited from revealing the connection between Seth Rich and Wikileaks. See, e.g.,

  Patrick Howley, “Seth Rich Police Detective: Department Gave Me ‘Strict, Strict Rules,’

  If I Talk I’ll Get ‘Re-Assigned’,” August 2, 2017, BigLeaguePolitics.com

  (https://bigleaguepolitics.com/seth-rich-police-detective-department-gave-strict-strict-

  rules-talk-ill-get-re-assigned). For his part, Mr. McCabe ordered FBI agents to hide all

  information connecting Seth Rich to Wikileaks, and to deny its existence in response to

  any FOIA requests.

         63. The scam continues even now. In his March 22, 2019 report on alleged

  Russian collusion, Special Counsel Robert Mueller stated unequivocally that Russian

  hackers were responsible for sending DNC emails to Wikileaks, but he was later forced

  to admit that his investigators had never examined the DNC's servers. Instead, Mr.

  Mueller had relied on exclusively on a redacted copy of a report that CrowdStrike had

  produced for the DNC. So far as the Plaintiff is aware, the U.S. Department of Justice had


                                             - 23 -
Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 24 of 51 PageID #: 1263



  never before relied exclusively on a private company's report about an alleged computer

  crime (as opposed to the government conducting its own investigation), and Mr. Mueller

  certainly did not disclose in his report that he had failed to examine the servers.

  Furthermore, Mr. Mueller never made any attempt to interview Mr. Assange, who would

  know better than anyone else how Wikileaks obtained the DNC emails. Mr. Mueller's

  investigation was a farce, at least so far as Seth Rich and DNC “hacking” were

  concerned.

         64. Mr. Mueller's deputy, Andrew Weissmann, is a Democratic partisan and a

  Hillary Clinton supporter with a long history of prosecutorial misconduct (in fact, all of

  the 17 attorneys on Mr. Mueller's staff were partisan Democrats, and his investigators

  initially included Democratic partisans Mr. Strzok and Ms. Page). On July 13, 2019,

  Congressman Devin Nunes revealed that prior to his appointment to the Mueller team,

  Mr. Weissmann played an undisclosed role in briefing reporters about allegations that

  President Trump had colluded with Russia. The Plaintiff alleges that Mr. Weissman

  conspired with Mr. McCabe and DNC officials to maintain the false narrative that

  Russians were responsible for hacking the DNC, most recently by inserting false

  information into Mr. Mueller's report. The Plaintiff further alleges that Mr. Bauman and

  the lawyer Defendants herein knew that their governmental co-conspirators (e.g., Mr.

  Weissmann and Mr. McCabe) were hiding and misrepresenting evidence, and that they

  were hiding and misrepresenting the evidence at least in part to aid the campaign against

  people like Mr. Butowsky. As a result of this scheme, Mr. Butowsky was severely

  hindered in his efforts to defend himself in the litigation discussed below. Plaintiff's


                                              - 24 -
Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 25 of 51 PageID #: 1264



  Counsel, for example, filed a FOIA lawsuit against the FBI for information about Seth

  Rich, and the Plaintiff intended to use that information for litigation purposes, but Mr.

  McCabe and the other governmental defendants lied to the FOIA court and hid the

  information.

  The beginning of the litigation campaign

         65. After Mr. Wigdor filed suit in New York on behalf of Mr. Wheeler,

  Defendant Bauman seized on the opportunity to smear and defame anyone involved

  suggesting that Seth Rich was involved in leaking DNC emails. He recruited the Masey

  & Gail Defendants to file a frivolous March 13, 2018 lawsuit on behalf of Joel and Mary

  Rich. Premised on the bogus Wheeler lawsuit, the Riches' lawsuit fabricated a wild tale

  about Mr. Butowsky, Ms. Zimmerman, and Fox News conspiring to harm them by

  manufacturing a conspiracy theory about the murder of Seth Rich. Shortly thereafter,

  Defendant Bauman recruited the Boies Schiller Defendants to file the baseless lawsuit

  against Mr. Butowsky (and others) on behalf of Aaron Rich. Around the same time,

  Defendant Bauman filed his own frivolous lawsuit against Mr. Butowsky (and others),

  alleging that Mr. Butowsky had somehow defamed him by stating that Defendant

  Bauman had been “assigned” by Defendant DNC.

         66. As detailed below, Mr. Bauman's strategy was at least partially successful,

  because American journalists launched a full frontal assault on Mr. Butowsky, falsely

  portraying him as a con man who fabricated a false story about Seth Rich. Defendants

  such as CNN, Vox, and The New York Times alleged that there was “no evidence” to

  support the “conspiracy theory” that Seth Rich leaked emails from the DNC. In reality,


                                             - 25 -
Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 26 of 51 PageID #: 1265



  there was plenty of evidence, and they knew about the evidence.

  Evidence that DNC emails were leaked, not hacked

         67. In an unprecedented act on August 9, 2016 on Dutch television station NOS,

  Wikileaks founder Julian Assange spoke specifically about Seth Rich: “Whistleblowers

  go to significant efforts to get us material, often very significant risks. There’s a 27-year-

  old that works for the DNC who was shot in the back, murdered, just two weeks ago, for

  unknown reasons as he was walking down the street in Washington… I am suggesting

  that our sources, ah, take risks and they, they become concerned to see things occurring

  like that…” Mr. Assange had not before, and has not since, discussed the identify of any

  confidential source for Wikileaks. Wikileaks also offered a $20,000 reward for

  information leading to the conviction of Seth Rich's killers, yet the anti-Trump media

  treated this information as if it was part of a hoax. That's a far cry from the way

  journalists had treated Mr. Assange and Wikileaks in preceding years, e.g., when

  Wikileaks published documents about the Iraq War that proved harmful to the Bush

  Administration. Mr. Assange became a pariah as soon as anti-Trump journalists

  concluded that Wikileaks had done something harmful to Hillary Clinton and helpful to

  Donald Trump.

         68. Bill Binney, a former top official at the National Security Agency (“NSA”),

  was applauded by American media when he exposed widespread electronic surveillance

  of American citizens nearly 20 years ago. Like Mr. Assange and Wikileaks, however, he

  became a pariah to American journalists when he questioned the Russia Collusion Hoax.

  Mr. Binney presented overwhelming scientific evidence that the DNC emails published


                                              - 26 -
Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 27 of 51 PageID #: 1266



  by Wikileaks were obtained from an internal leak versus an external hack. He will testify

  that it was scientifically and technologically impossible for the Russians (or anyone else)

  to have downloaded the DNC emails remotely via hack. Instead, both the metadata and

  download time for the stolen emails indicate that they were downloaded onto a thumb

  drive or something similar.

            69. Larry Johnson is a retired officer of the Central Intelligence Agency. He and

  Mr. Binney both observed in a February 14, 2019 article that while some U.S.

  intelligence agencies reported “high” confidence that Russians hacked the DNC, the NSA

  reported only “moderate” confidence. See “Why the DNC was not hacked by the

  Russians,” https://www.thegatewaypundit.com/2019/02/exclusive-cyber-security-experts-

  release-damning-report-why-the-dnc-was-not-hacked-by-the-russians. As explained in

  the article (incorporated herein by reference), the NSA's monitoring systems would have

  collected an electronic record of any internet-based hack on the DNC, which in turn

  would have prompted a “high” confidence conclusion by the NSA that Russians were

  responsible for obtaining the emails. The absence of a “high” confidence conclusion

  means there is no electronic record of a Russian hack on the DNC. Meanwhile, agencies

  that expressed “high” confidence, like the FBI and CIA, have been implicated in

  promoting the Russia Collusion Hoax, e.g., via the fraudulent dossier of Christopher

  Steele.

            70. Even after Mr. Wheeler filed suit against Mr. Butowsky, he alleged that Ms.

  Brazille had improperly interfered in the Seth Rich investigation. In an August 2, 2017

  interview on MSNBC, Mr. Wheeler alleged that interim DNC chairwoman Donna


                                               - 27 -
Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 28 of 51 PageID #: 1267



  Brazile had called Joel and Mary Rich and asked why Mr. Wheeler was investigating the

  murder. If Seth Rich died as the result of a “botched robbery,” Ms. Brazile should not

  have cared one way or another whether the Rich family hired a private detective.

         71. In recorded interviews and written reports, Mr. Wheeler stated that Aaron

  Rich repeatedly told him not to investigate anything pertaining to Seth Rich's email

  communications or his work at the DNC, and that Aaron Rich denied him access to Seth

  Rich's computer and electronic devices.1 Mr. Wheeler further said Aaron Rich claimed

  that he had already investigated the emails on his own, and Mr. Wheeler later

  acknowledged that it was highly suspicious for Aaron Rich to prohibit any review of Seth

  Rich's email communications and to prohibit interviews of Seth Rich's former co-

  workers.

         72. Aaron Rich's suspicious behavior continued after Mr. Wheeler was

  terminated. Mr. Rich claimed that he was only seeking the truth when he filed suit against

  Mr. Butowsky, but he refused to sign a waiver authorizing Wikileaks to reveal what it

  knows about Seth Rich's involvement in the DNC email leaks. His attorneys subsequently

  claimed that they would issue their own subpoena for Wikileaks. They have since

  reneged, however, because they realized that Wikileaks would likely construe the

  subpoena as a waiver, in which case it would likely release records showing that Aaron

  Rich and Seth Rich were both responsible for leaking the DNC emails.




  1 To be clear, Mr. Wheeler's statements about the Seth Rich investigation were accurate up
    until Mr. Wigdor promised him $4 million to change his story. In other words, Mr. Wheeler
    did find evidence that Mr. Rich leaked DNC emails to Wikileaks.

                                              - 28 -
Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 29 of 51 PageID #: 1268



         73. Several analysts, including Mr. Johnson, have noted a glaring problem in the

  DNC's timeline of the email “hack.” According to the DNC and CrowdStrike, Russian

  hacking was detected on May 5, 2019, but CrowdStrike and DNC did not shut down the

  DNC servers until more than a month later. If hackers had access to the system – as

  opposed to a leaker within the DNC – then CrowdStrike never would have waited so long

  to shut down the servers. Furthermore, the DNC never allowed outside investigators to

  examine the servers that purportedly were hacked by Russian agents. As noted above,

  Special Counsel Robert Mueller was forced to admit that his findings were based on a

  redacted report from a third party.

         74. There are other reasons to question the DNC version of events about the Seth

  Rich murder. After the May 16, 2017 FoxNews.com article was retracted, the

  Metropolitan Police Department (“MPD”) claimed that the FBI had never been involved

  in the Seth Rich investigation, and the anti-Trump media trumpeted this claim as proof

  that the Fox article was a fraud. In Aaron Rich's lawsuit against Mr. Butowsky, however,

  he stated that he had been cooperating with “state and federal law enforcement officials”

  to solve his brother's murder. Similarly, the FBI originally claimed that it had no

  responsive documents about Seth Rich when records were requested in 2018. After

  Plaintiff's Counsel sued the FBI pursuant to the Freedom of Information Act (“FOIA”),

  counsel for the FBI asked the FBI to search for records in its Washington Field Office

  (“WFO”) and with its Computer Analysis Response Team (“CART”). The FBI agreed to

  search the WFO, and it responded that the WFO had offered assistance to the MPD

  during the murder investigation and that MPD had declined the offer, but there were no


                                             - 29 -
Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 30 of 51 PageID #: 1269



  records of those communications. On the other hand, the FBI flatly refused to search for

  responsive records in CART, even though CART is the most likely place to find any

  pertinent email evidence. The FOIA lawsuit remains pending.

         75. After this lawsuit was filed, and around the time that Attorney General

  William Barr received authorization to declassify materials related to the RCH, the FBI

  asked for an extension of time in the FOIA litigation referenced above. Counsel for the

  FBI said the FBI had decided that it needed to produce additional documents. The

  additional documents are scheduled to be produced not later than July 22, 2019.

  Massey & Gail Defendants

         76. On March 13, 2018, Defendants Leonard Gail, Eli J. Kay-Oliphant, Suyash

  Agrawal filed Joel and Mary Rich v. Fox News Network, LLC, et al., Case No. 1:18-cv-

  02223, in the U.S. District Court for the Southern District of New York. The suit alleged

  that Mr. Butowsky, Ms. Zimmerman, and Fox News knowingly spread a fake narrative

  about the death of Seth Rich, and that they did so for the purpose of causing harm to Joel

  and Mary Rich. The Massey & Gail Defendants knew that Mr. Bauman had recruited

  them as part of his larger scheme to silence Mr. Butowsky and anyone else who

  threatened to expose the Russia Collusion Hoax. First, they knew that Joel Rich had

  already admitted that his sons were responsible for leaking emails from the DNC.

  Second, the same Defendants knew that there was (and is) no evidence that Mr.

  Butowsky intended to harm the Rich family. Third, the same Defendants attempted to

  file a defamation claim on behalf of a dead person (i.e., Seth Rich) by recharacterizing it

  as a claim for intentional infliction of emotional stress. Any competent attorney would


                                             - 30 -
Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 31 of 51 PageID #: 1270



  have known that such a claim was frivolous.

         77. On the same day that lawsuit was filed, Defendant Bauman issued a press

  release on behalf of himself, the Massey & Gail Defendants, and the law firm Susman

  Godfrey that contained the following statement: “With disregard for the truth and for the

  obvious harm that their actions would cause the Riches, Fox, Zimmerman and Butowsky

  propagated and developed a fictitious story that their deceased son, Seth – not Russian

  hackers or anyone else – provided Democratic National Committee emails to

  WikiLeaks.” That sentence is false and defamatory and it is not attributed to the lawsuit,

  therefore it is not privileged. Furthermore, the Defendants knew the statement was false,

  and they knew their lawsuit was merely a sham that was designed to provide legal cover

  for making such false statements about Mr. Butowsky. Contrary to the press release, Mr.

  Butowsky did not disregard the truth nor any “obvious harm,” nor did he propagate or

  develop a fictitious story.

         78. In a March 15, 2018 interview with Andrea Mitchell on MSNBC, Defendant

  Gail alleged that Mr. Butowsky and the other defendants “propagated a story that was

  false” and acted with “utter disregard for the fact that the Riches were mourning the life

  of their son.” He further said the defendants “had their own agenda and they moved

  forward with something that was baseless.” At the time he made those statements, Mr.

  Gail knew they were false, but he made the statement in order to advance the RCH and to

  discredit Mr. Butowsky and his co-defendants.

         79. On August 2, 2018, U.S. District Judge George B. Daniels dismissed Rich v.

  Fox News Network, LLC for failure to state a claim in an order that can be found at 322


                                             - 31 -
Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 32 of 51 PageID #: 1271



  F.Supp.3d 487. That order is incorporated by reference. The Defendants filed and

  prosecuted the case maliciously and in bad faith.

  The Boies Schiller Defendants

         80. On March 26, 2018, the Boies Schiller Defendants filed Aaron Rich v.

  Edward Butowsky, et al., Case No. 1:18-cv-00681, on behalf of Aaron Rich in the U.S.

  District Court for the District of Columbia. According to the lawsuit, Mr. Butowsky and

  others defamed Aaron Rich by alleging that he helped his brother leak DNC emails to

  Wikileaks. Like the other lawyer Defendants, the Boies Schiller Defendants knew that

  Aaron Rich actually had assisted his brother in leaking DNC emails to Wikileaks, and

  they knowingly joined Mr. Bauman's defamation / litigation conspiracy for the purpose of

  keeping the RCH alive.

         81. In a March 27, 2018 interview with Anderson Cooper on CNN regarding the

  lawsuit, Mr. Gottlieb made false and defamatory allegations that:

     (a) Mr. Butosky had said Aaron Rich “warned Seth Rich's girlfriend to break up with
         him.” In reality, Mr. Butowsky never said such a thing.

     (b) Mr. Butosky “made up a meeting that purportedly occurred at the DNC” where
         Aaron Rich puroportedly threw a chair. In reality, Mr. Butowksy never said such a
         thing.

     (c) Mr. Butowsky's statements about Aaron Rich and Seth Rich were fabricated , i.e.,
         “all of this, all of it, is made up.” Elsewhere, Mr. Gottlieb said, “It's made up –
         there is no money in Aaron Rich's account” and it's a “complete fabrication.”

     (d) Mr. Butowsky spread a conspiracy theory “as far as possible” to “make money off
         of it” from t-shirt sales, etc. In reality, Mr. Butowsky has never spread a
         conspiracy, and he never made nor sought to make a penny from Seth Rich, Aaron
         Rich, or any conspiracy theory.

     (e) After Aaron Rich asked for a retraction, Mr. Butowsky and the other defendants


                                             - 32 -
Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 33 of 51 PageID #: 1272



         purportedly “doubled down on the lies they were telling.” In reality, Mr.
         Butowksy never told any lies about Seth Rich or Aaron Rich.

  Before filing this lawsuit, Mr. Butowsky asked Defendant Gottlieb to retract the false

  allegations above, but he refused.

         82. On May 30, 2018, Plaintiff's Counsel asked Defendant Governski if her client,

  Aaron Rich, would authorize Wikileaks to reveal what it knew about whether he and his

  brother were involved in leaking emails. In an email sent at 3:14 p.m., he wrote:

         I’ve attached a preservation letter that I sent to eBay and PayPal, and I have also
         attached a proposed waiver for your client. Julian Assange / Wikileaks likely will
         not cooperate unless your client consents to the release of information. Please let
         me know if he is willing to consent. Thanks.

  Ms. Governski responded at 4:27 p.m.:

         We believe the appropriate mechanism for obtaining information from third
         parties is to serve subpoenas to those third parties as contemplated under the
         Federal Rules of Civil Procedure. Those rules do not require any advance waiver
         from any party in order to serve or enforce such a subpoena. If any third party has
         a request to make of our client as a result of a subpoena, we will address those
         requests directly with those third parties rather than through opposing counsel.

  At 8:12 p.m. Plaintiff's Counsel replied as follows:

         Yes, but as a practical matter, Julian Assange, Kim Dotcom, and Wikileaks are
         beyond U.S. jurisdiction. Furthermore, Assange and Wikileaks have shown that
         they will not be coerced into revealing the identity of their sources. It is for that
         reason that I am asking your client to voluntarily waive any objections to the
         release of such information. If you are saying your client is unwilling to do that, I
         think the media (and the public) will find that very interesting.

  Ms. Governski did not respond, so Plaintiff's Counsel sent a letter via fax and email at

  7:51 a.m. on June 1, 2018 to her, Mr. Gottlieb, and a third lawyer at the firm, Randall

  Jackson:

         I write concerning your client’s pleadings in the case identified above. According


                                              - 33 -
Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 34 of 51 PageID #: 1273



         to Fed. R. Civ. P. 11(b), an attorney’s signature on the pleadings is certification
         that he or she has performed “an inquiry reasonable under the circumstances” to
         determine the accuracy and propriety of those pleadings.

         As you know, Ms. Governski and I have exchanged emails about whether your
         client, Aaron Rich, is willing to voluntarily authorize Wikileaks, Julian Assange,
         and/or Kim Dotcom to discuss any relationship that they may have had with Mr.
         Rich or his brother, Seth Rich. Thus far, it appears that your client is unwilling to
         authorize such disclosures.

         This is very telling. On the one hand, Mr. Rich boldly denies that he and/or his
         brother leaked DNC emails to Wikileaks. On the other, he refuses to authorize
         disclosures from the witnesses who are in the best position to know who leaked
         those emails. That begs a question: if your client has nothing to hide, why is he
         hiding it?

         Under Rule 11(b), you have a duty to answer that question. Furthermore, you
         should ask your client some pointed questions about what funds may have been
         transferred to him or his brother through eBay accounts. And you should remind
         him that every trip to a safe deposit box is recorded on video and preserved.

         If the evidence leads where we expect it to lead, my client will aggressively seek
         sanctions against Mr. Rich and everyone else responsible for bringing meritless
         claims. Thank you for your attention to this matter.

  At 3:20 p.m. that afternoon, Plaintiff's Counsel received an email notifying him that

  Defendants Gottlieb and Governski were serving a subpoena seeking records from

  Twitter, including private communications from the Twitter Account of Plaintiff's

  Counsel. In other words, Defendants Gottlieb and Governski tried to use a subpoena to

  obtain privileged communications from their opposing counsel. After that stunt received

  negative media attention, they withdrew the subpoena.

         83. In a bizarre and angry five-page letter sent on June 2, 2018 (a Saturday

  morning), Defendant Gottlieb offered the following rationale for refusing to authorize

  Wikileaks to disclose what it knew about the Riches involvement in email leaks:



                                              - 34 -
Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 35 of 51 PageID #: 1274



         [P]roviding such a waiver would create precisely the impression you claim we are
         seeking to avoid. Namely, the mere act of granting a waiver to disclose
         communications to these third parties could create an impression that there exist
         communications that could or should be disclosed, and that is especially so if you
         were to follow through on your threat of disclosing such information to the media.

  Defendant Gottlieb nonetheless wrote that he would be issuing subpoenas to third parties

  such as Wikileaks. On June 22, 2018, Defendant Governski wrote in an email that

  subpoenas would need to be served on Wikileaks, Julian Assange and Kim Dotcom via

  letters rogatory, and that she was working on that process. The subpoenas were not

  issued, however, so Plaintiff's Counsel sent a news article to Defendant Governski on

  August 20, 2018 noting that a federal court had authorized service of a DNC lawsuit

  against Wikileaks via Twitter. Defendant Gottlieb responded with baseless accusations

  that Plaintiff's Counsel was practicing law in D.C. without a license. (Defendant Gottlieb

  subsequently filed a fraudulent grievance against Plaintiff's Counsel with the State Bar of

  Texas, but that grievance was dismissed after Plaintiff's Counsel submitted proof that

  Defendant Gottlieb had knowingly omitted exculpatory evidence from his grievance).

         84. More than a year after the issue was first raised, and despite repeated inquiries

  from Plaintiff's Counsel, no subpoenas have been issued to Wikileaks, Julian Assange, or

  Kim Dotcom by Defendants Governski or Gottlieb. Contrast that with the fact that

  Defendants Governski and Gottlieb issued a subpoena within a matter of hours for the

  private communications of Plaintiff's Counsel. The reason for this disparity is

  straightforward: Defendants Governski and Gottlieb know that if Mr. Butowsky issues a

  subpoena to Wikileaks, the subpoena will be ignored pursuant to its policies for

  protecting sources. If, however, Defendants Governski and Gottlieb issue a subpoena to


                                             - 35 -
Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 36 of 51 PageID #: 1275



  Wikileaks on behalf of Aaron Rich, Wikileaks will likely construe that as a waiver of

  confidentiality, in which case the damning emails would finally be released. That's the

  last thing they want, so they have reneged on their earlier statements about issuing their

  own subpoenas.

         85. In an October 1, 2018 story published by Vox, a statement from Ms.

  Governski is quoted as stating that the defendants – to include Mr. Butowsky – are

  “conspiracy theorists who spread malicious lies for personal and political gain.” Ms.

  Governski is further quoted as saying, “We will continue our efforts against the

  remaining defendants, who to this day continue to spread unconscionable lies about

  Aaron in order to advance their false political narratives.” On the contrary, Mr. Butowsky

  is not a conspiracy theorist, and he has not spread any lies – unconscionable or otherwise

  – nor has he done so for personal or political gain. In fact, Ms. Governski cannot point to

  any statements that Mr. Butowksy made about Aaron Rich after his lawsuit was filed –

  false or otherwise – thus she knew that she was lying about Mr. Butowsky in her

  statement to Vox.

  The Bailey & Glasser Defendants

         86. On May 21, 2018, the Bailey & Glasser Defendants filed a ludicrous

  defamation lawsuit against Mr. Butowsky (and others) on behalf of Defendant Bauman.

  Like the other lawyer Defendants in this case, the Bailey & Glasser Defendants had

  knowingly and intentionally joined Mr. Bauman in the DNC's overarching scheme to

  keep the RCH alive by defaming, discrediting, and bullying Mr. Butowsky into silence.

         87. The Bailey and Glasser Defendants alleged that Mr. Butowsky defamed Mr.


                                             - 36 -
Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 37 of 51 PageID #: 1276



  Bauman when he repeated what Joel Rich had said, i.e., that the DNC had “assigned” Mr.

  Bauman to speak for the Rich family. They also alleged that Mr. Butowsky defamed Mr.

  Bauman when, responding to Mr. Bauman's accusation that he lied, Mr. Butowsky

  countered that Mr. Bauman had lied.

         88. On March 29, 2019, U.S. District Judge Richard J. Leon dismissed Mr.

  Bauman's absurd lawsuit. See Bauman v. Butowsky, 377 F. Supp. 3d 1 (D.D.C. 2019).

  That opinion is incorporated herein by reference. No competent attorney would have

  thought that Mr. Bauman had a legitimate claim against Mr. Butowsky, and the Bailey &

  Glasser Defendants knew the lawsuit was frivolous when they filed it.

  The CNN Defendants

         89. For more than two years, Defendant CNN and its employees have shamelessly

  promoted the RCH, and they have repeatedly tried to demonize and discredit anyone who

  questioned the DNC narrative about the murder of Seth Rich. During that period, CNN

  has generally portrayed Mr. Butowsky as an unscrupulous political activist who

  knowingly and maliciously concocted and spread false stories in conjunction with Fox

  News and Malia Zimmerman.

         90. Notwithstanding the fact that Mr. McCabe was fired from the FBI on March

  16, 2018 for lying to federal investigators, and not withstanding the fact that he is the

  subject of at least two criminal investigations, Defendant CNN hired him as an on-air

  commentator so he could continue promoting the RCH on its programs. No fair-minded

  journalism company would hire Mr. McCabe, but then CNN is more of a partisan

  infotainment enterprise than a journalism company. The CNN Defendants named herein


                                              - 37 -
Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 38 of 51 PageID #: 1277



  know that the Russian collusion narrative is false, and they specifically know that the

  Russian hacking narrative is false, but they continue to promote false stories in order to

  keep the RCH alive. Mr. McCabe still works for Defendant CNN as of the date of this

  filing.

            91. A March 14, 2018 story attributed to Defendant Darcy states that Mr.

  Butowsky and his co-defendants had been sued for “their roles in the publication of a

  baseless conspiracy theory about Rich's 2016 death.” A May 21, 2018 story attributed to

  Defendant Darcy implicated Mr. Butowsky as someone “who pushed unfounded claims

  and theories about Rich's death,” and an October 1, 2018 article impugned Mr. Butowsky

  for “peddling a conspiracy theory” without “real evidence.” Prior to the publication of

  the March 14, 2018 story, however, Mr. Butowsky spoke with Defendant Darcy by

  telephone and emailed him evidence (including the evidence found at

  DebunkingRodWheelersClaims.com) to show that there was reason to believe that Seth

  Rich was involved in the DNC email leak. Defendant Darcy ignored all of that evidence

  – and falsely claimed there was no evidence – because he was more interested in

  promoting the Russian Collusion narrative.

            92. The top of the March 14, 2018 CNN web story is linked to a propaganda

  video produced by Defendant Kludt, a left-wing political activist who masquerades as a

  journalist. In the video, Defendant Kludt falsely states that there is no evidence that Mr.

  Rich leaked emails to Wikileaks: “It's never been supported by any evidence,” Defendant

  Kludt claims. “The question is this: Will the Seth Rich lie ever disappear?” Defendant

  Kludt also refers to people who question the official “botched robbery” narrative as


                                              - 38 -
Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 39 of 51 PageID #: 1278



  “conspiracy theorists.” The clear purpose of Defendant Kludt's propaganda video is to

  discredit and smear anyone who dares to question the DNC narrative, and it is tied

  directly to Defendant Darcy's web story about Mr. Butowsky. In other words, Defendant

  Kludt and Defendant Darcy jointly and intentionally misrepresented Mr. Butowsky as a

  liar and a crackpot conspiracy theorist. Like Defendant Darcy, Defendant Kludt was

  aware of the considerable evidence that Mr. Butowsky was telling the truth.

         93. In a March 27, 2018 story on Anderson Cooper 360 about Aaron Rich's

  against Mr. Butowsky, Defendant Tuchman flatly stated that there was no evidence

  whatsoever that Seth Rich leaked DNC emails to Wikileaks. “There wasn't any evidence

  at all – it was all made up,” he said, further describing it as a “conspiracy theory

  concocted by right-wing commentators.” As the anchor of the show bearing his name,

  Defendant Cooper decided to broadcast Defendant Tuchman's defamatory statements.

  Prior to March 27, 2018, Defendant Tuchman and Defendant Cooper knew that there was

  considerable evidence that Mr. Rich was involved in the email leak, and they knew that

  Mr. Butowsky had not “made up” or “concocted” anything. Neither of them attempted to

  speak with Mr. Butowsky before broadcasting their false allegations against him,

  however, and that's because they were willing to sacrifice the truth in order to promote

  the RCH narrative.

         94. The March 27, 2018 story featured the interview of Defendant Gottlieb

  described in Paragraph 62 above, and Mr. Butowsky was mentioned by name more than

  once. Unsurprisingly, Defendant Cooper never pushed back on any of Defendant

  Gottlieb's allegations, no matter how false or outrageous. Instead, Defendant Cooper


                                              - 39 -
Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 40 of 51 PageID #: 1279



  endorsed those statements, directly implying that Mr. Butowsky and his co-defendants

  were responsible for “promoting unfounded claims that Seth Rich was tied to the DNC

  hacking.” In another statement, Defendant Cooper directly implied that Mr. Butowsky

  was responsible for traumatizing Joel and Mary Rich because of “[having their son] being

  accused of stuff that there's no evidence of.” In yet another, Mr. Cooper alleged that Mr.

  Butowsky and his co-defendants had been involved in spreading “lies.”

         95. As set forth above, the CNN Defendants knew not later than 2017 that Mr.

  Wheeler was lying about Mr. Butowsky, Ms. Zimmerman, and Fox News, and they knew

  that Mr. Butowsky had not fabricated anything. They also knew as of that date that there

  was at least some evidence that Mr. Rich was involved in leaking DNC emails (even if

  they found contrary evidence more convincing). After all, Mr. Assange had publicly

  identified Mr. Rich as the source of the leaks as far back as late 2016. Notwithstanding

  this, the CNN Defendants continued to impugn Mr. Butowsky with false allegations that

  there was “no evidence” of Seth Rich's involvement, further alleging that Mr. Butowsky

  had knowingly spread a false story for malign purposes. In other words, the CNN

  Defendants knowingly made defamatory statements about Mr. Butowsky.

         96. Defendant Governski formerly served as a spokeswoman for Defendant CNN.

  The Plaintiff alleges that she enlisted the CNN Defendants in the larger scheme to defame

  and discredit Mr. Butowsky with false allegations. As #Resistance “journalists,” the CNN

  Defendants were all too willing to smear Mr. Butowsky in order to keep the RCH alive.

         97. On February 02, 2019, Mr. Butowsky (through counsel) requested retractions

  from Defendants CNN, Cooper, Tuchman, Darcy, and Kludt. In a letter dated February


                                             - 40 -
Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 41 of 51 PageID #: 1280



  15, 2019, CNN Vice President and Asst. General Counsel Johnita P. Due wrote that no

  retractions would be forthcoming. “CNN has reported that the claims Mr. Butowsky has

  made about Seth Rich's connection to the Democratic National Committee (DNC) hack

  are 'baseless,' 'unfounded,' and 'without real evidence,” she confirmed. “Indeed, there is a

  very long list of official sources who have either directly or indirectly said the claims

  about Seth Rich are not true.” She then parroted the predictable list of statements by

  Obama Administration officials, the office of Special Counsel Robert Mueller, and MPD.

  “In other words,” she wrote, “the claims made by Mr. Butowsky are unfounded, baseless

  and not supported by real evidence – exactly as CNN reported.”

         98. As evidenced by Ms. Due's letter, leftists and American media have come full

  circle with respect to trusting the government and its intelligence agencies. In the 1970s,

  they hailed the work of Senator Frank Church and his Select Committee to Study

  Governmental Operations with Respect to Intelligence Activities, which exposed

  widespread corruption and impropriety in the CIA, FBI, and NSA, some of which dated

  back to the 1950s. Now, leftists and American media have blind faith in those same

  agencies, at least as long as they are under the control of their leftist allies.

  Defendants Vox and Coaston

         99. On April 19, 2018 and October 1, 2018, Defendant Vox published defamatory

  articles written by Defendant Coaston, a left-wing extremist who masquerades as a

  journalist. Defendant Coaston openly advertises her left-wing politics in her articles and

  in her Twitter feed, and until 2016 she worked for left-wing activist groups rather than

  media organizations. Both of Ms. Coaston's articles conveyed the false overall impression


                                                - 41 -
Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 42 of 51 PageID #: 1281



  that Mr. Butowsky had lied repeatedly and abused the trust of the Rich family for

  purposes of advancing a fraudulent narrative. In her April story, Defendant Coaston

  alleged that “the Riches’ story isn’t just about conspiracy theorists — it’s about a

  conspiracy of Fox News contributors who concocted a lie while purporting to be trying to

  find Seth’s killer.” There was no conspiracy, however, and there was no lie. For the

  reasons set forth above, Ms. Coaston knew at the time she wrote the articles that there

  had been no conspiracy among Fox News contributors, and she knew that they had not

  “concocted a lie.”

         100. Defendant Coaston further wrote that “[d]espite Butowsky’s repeated

  questions about payments from WikiLeaks (which didn’t exist), Joel and Mary repeatedly

  told both Zimmerman and Butowsky that the conspiracy theories about their son were

  'baseless,' and provided Zimmerman with information about Seth’s life for stories she

  said she was writing.” In reality, neither Joel nor Mary Rich told Mr. Butowsky that

  claims of their sons' involvement with Wikileaks were “baseless.” Instead, Joel Rich told

  Mr. Butowsky that he knew his sons were involved in the leak.

         101. The April 19, 2018 story by Defendant Coaston included numerous other

  false and defamatory allegations, including the following excerpt:

         Wheeler stated later that he received text messages that day from Butowsky telling
         him what to say in media interviews:

             • “If you can, try to highlight this puts the Russian hacking story to rest”
             • “We need to emphasize the FBI has a report that has been suppressed that
                shows that Seth rich [sic] did this...”

         But none of this was true. As would be revealed just a few days later, Wheeler had
         never said that there was any emailing between Seth Rich and WikiLeaks, and

                                              - 42 -
Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 43 of 51 PageID #: 1282



         everything he’d heard had been from Butowsky and Zimmerman. “I’ve never, ever
         seen Seth Rich’s computer, nor have I talked with the federal investigator.” And
         there was no FBI investigation, either — the FBI had never even seen Seth’s
         laptop.

         In short, Butowsky and Zimmerman had worked with Rod Wheeler, told him the
         FBI had information about Seth Rich’s alleged connection with WikiLeaks, and
         then set him loose — with absolutely no proof. In fact, when Joel Rich demanded
         a retraction, Zimmerman told him (according to Wheeler, under direction from
         Fox producers) that the details about their son’s (completely false) WikiLeaks ties
         had come from Wheeler — whom Butowsky and Zimmerman had been working
         with all along.

  Most of the foregoing excerpt is false and defamatory, and Ms. Coaston knew it was false

  at the time she made the allegations. As set forth above, it was already a matter of public

  record in 2017 that Mr. Wheeler had lied about Mr. Butowsky, Ms. Zimmerman, and Fox

  News. Mr. Wheeler did say that emails were exchanged between Seth Rich and

  Wikileaks, and he said so in a televised interview. Furthermore, Mr. Butowsky did not

  “set loose” Mr. Wheeler with “no evidence.”

         102. Elsewhere in the April 18, 2019 article, Defendant Coaston wrote, “As

  recently as this month, far right media articles are still being shared detailing how Joel

  Rich told Butowsky that he was aware Seth had leaked the emails — all of which is

  false.” It was not and is not false, and Defendant Coaston's allegations to the contrary are

  defamatory. Defendant Coaston ended the story with the following paragraph: “But by

  challenging how the story of their son’s murder was manipulated by people who wormed

  their way into their inner circle — even gaining access to their religious community —

  the Riches could shine a light on the darkest underbelly of the conservative media

  apparatus.” Contrary to the inferences in that paragraph, Mr. Butowsky did not



                                              - 43 -
Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 44 of 51 PageID #: 1283



  manipulate anything, nor did he “worm” his way into the Riches inner circle or religious

  community (much less for purposes of propagating a false story).

        103. The October 1, 2018 story by Defendant Coaston was comparably malicious

  and false. She wrote:

        ...Fox News ran a story, 'Slain DNC Staffer Had Contact with WikiLeaks, Say
        Multiple Sources.” A second story, also published May 15, said that Wheeler was
        the source. But none of this was true — in fact, the only people who had told
        Wheeler about WikiLeaks contacts or an FBI investigation (also a part of the
        original, and false, story) were Butowsky and Fox News investigative reporter
        Malia Zimmerman.

  The foregoing paragraph is utterly false, and Defendant Coaston knew it was false at the

  time she wrote her article. As noted above, Mr. Wheeler had previously admitted in a

  television interview that he confirmed Seth Rich's role in the DNC leak using his own

  sources. Furthermore, Mr. Wheeler's frivolous lawsuit had been dismissed almost two

  months before Ms. Coaston wrote the October 1, 2018 article. The story itself notes that

  Mr. Wheeler's lawsuit had been dismissed, yet Defendant Coaston repeated the false

  allegations as if they were true. In other words, she knowingly and maliciously defamed

  Mr. Butowsky.

        104. The October 1, 2018 story by Defendant Coaston also contains the following

  false and malicious paragraphs:

        In the retracted Washington Times story, Butowsky is also mentioned: “According
        to Ed Butowsky, an acquaintance of the family, in his discussions with Joel and
        Mary Rich, they confirmed that their son transmitted the DNC emails to
        Wikileaks.” But this was a lie.

        ...And for Aaron, it would only get worse. Butowsky and Matthew Couch, who
        began working together on the Seth Rich story in the summer of 2017, would go
        on to defame Aaron Rich’s character and argue that he was partially responsible


                                            - 44 -
Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 45 of 51 PageID #: 1284



         for his only brother’s murder, even after Fox News distanced itself from its own
         false reporting on the Rich family.

         ...They also claimed that Aaron had refused to talk to law enforcement and stated
         that Aaron had known Seth would be murdered and had done nothing to stop it,
         aside from warning Seth’s girlfriend to break up with Seth for her own safety. (To
         be crystal clear, none of this happened.)

  Contrary to the excerpt above, Mr. Butowsky never told a “lie” about Joel Rich's

  admission that his sons were involved in the leak, nor did Mr. Butowsky state that Aaron

  Rich was “partially responsible for his only brother’s murder.” Finally, Mr. Butowsky

  never “claimed that Aaron had refused to talk to law enforcement and stated that Aaron

  had known Seth would be murdered and had done nothing to stop it, aside from warning

  Seth’s girlfriend to break up with Seth for her own safety.” Ms. Coaston knowingly lied

  when she attributed these statements to Mr. Butowsky.

         105. Even though Defendant Coaston knew that the allegations against Mr.

  Butowsky (and particularly Rod Wheeler's allegations against Mr. Butowsky) were false,

  she never contacted Mr. Butowsky or tried to get his side of the story. That's because she

  was more interested in advancing the RCH narrative than reporting the truth. On

  February 1, 2019, Mr. Butowsky (through counsel) asked Defendants Vox and Coaston to

  retract the false statements in the April 19, 2018 and October 1, 2018 articles. In an

  arrogant and condescending reply dated February 8, 2019, attorney Jeremy A. Chase of

  Davis Wright Tremaine LLP wrote that Defendants Vox and Coaston would not retract

  anything. He also went a step further, stating that the contents of the articles “are

  demonstrably true.” He will now be forced to prove that to a jury. The April 19, 2018 and

  October 1, 2018 still appear on the Vox website, and the Defendants' refusal to retract or


                                              - 45 -
Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 46 of 51 PageID #: 1285



  correct those articles is further proof of actual malice. See Gonzales v. Hearst Corp., 930

  S.W.2d 275, 283 (Tex. App.—Houston [14th Dist.] 1996, no writ)(“Refusal to print a

  retraction is evidence of an action after the publication, but it can lend support to a claim

  that reckless disregard or knowledge existed at the time of publication”)(emphasis in

  original).

  Defendants The New York Times and Fauer

         106. In an August 2, 2018 article written by Defendant Fauer and published in

  Defendant NYT, Defendant Fauer cherry-picked quotes from a court order for the

  purpose of creating a false impression. Defendant Fauer wrote that “[i]n his dismissal of

  the lawsuit [filed by Joel and Mary Rich], Judge George B. Daniels said he sympathized

  with Mr. Rich's parents, but added that they had not been personally defamed by the story

  – despite the fact that it included 'false statements or misrepresentations.'” Elsewhere, the

  story reports that Mr. Butowsky was intimately involved in developing this story that

  purportedly included “false statements or misrepresentations.” In reality, Judge Daniels

  never made a factual finding that the story included “false statements or

  misrepresentations.” Judge Daniels's order was premised on Fed. R. Civ. P. 12(b)(6), and

  the order plainly states that under that rule, “a court 'accept[s] all factual allegations in the

  complaint as true ... and draw[s] all reasonable inferences' in favor of the plaintiff.” Rich

  v. Fox News Network, LLC, 322 F. Supp. 3d 487, 498 (S.D.N.Y. 2018), citing Holmes v.

  Grubman, 568 F.3d 329, 335 (2d Cir. 2009). Throughout the order, Judge Daniels made

  it very clear that he was merely restating the allegations in the Rich's complaint. In one

  sentence, for example, Judge Daniels wrote that “the only conduct that Plaintiffs


                                               - 46 -
Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 47 of 51 PageID #: 1286



  specifically attribute to Fox News relates to its publication of articles and news reports

  containing allegedly false statements.” Id. at 501 (emphasis added). Nowhere in the order

  did Judge Daniels make a factual finding that the story included “false statements or

  misrepresentations,” and that's because the Fox story did not contain any “false

  statements or misrepresentations.”

         107. The August 2, 2018 story also included the following quote from the order:

  “It is understandable that plaintiffs might feel that their grief and personal loss were taken

  advantage of, and that the tragic death of their son was exploited for political purposes.”

  In context, however, it is clear that the foregoing statement is premised on the

  assumption that the Rich's complaint was true. Elsewhere Defendant Fauer wrote, “Judge

  Daniels dismissed the accusations against [Mr. Butowsky and Malia Zimmerman], as

  well, saying that even though the story they had put together was untrue, their behavior

  did not meet the legal standard of 'extreme and outrageous conduct.'” Again, Judge

  Daniels made no such statement that “the story they had put together was untrue.” He

  never reached that issue, nor could he have reached it under Rule 12(b)(6).

         108. A paragraph toward the end of the August 2, 2018 article is similarly

  misleading about the significance of the order:

         Mr. Wheeler and his partners at Fox news had “embarked on a collective effort to
         support a sensational claim regarding Seth Rich's murder,” Judge Daniels wrote.
         Mr. Wheeler, the judge concluded, “cannot now seek to avoid the consequences of
         his own complicity and coordinated assistance in perpetuating a politically
         motivated story not having any basis in fact.”

  The foregoing paragraph omits the fact that because Judge Daniels was ruling on a 12(b)

  (6) motion, he was not and could not make any factual findings. Judge Daniels was ruling


                                              - 47 -
Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 48 of 51 PageID #: 1287



  only on Mr. Wheeler's complaint (and Mr. Wheeler had effectively plead himself out of

  court). Defendant Fauer's story, however, created the false impression that Judge Daniels

  made factual findings adverse to Mr. Butowsky.

         109. Defendant Fauer normally covers court proceedings for Defendant NYT and

  he knew that Rule 12(b)(6) dismissals are not factual findings, yet he deliberately

  misrepresented Judge Daniels's order. Like the New York Times itself, Mr. Fauer is a

  partisan leftist who detests President Trump, and he knowingly smeared Mr. Butowsky

  because of his perceived affiliation with President Trump. Mr. Butowsky (through

  counsel) asked Defendants Fauer and NYT to correct or withdraw the defamatory

  statements in a letter dated February 6, 2019, but they refused. The Defendants' refusal to

  retract or correct those articles is further proof of actual malice. See Gonzales, 930

  S.W.2d at 283.

                                             Claims

  Defamation

         110. All previous paragraphs are incorporated herein by reference.

         111. Mr. Butowsky brings defamation claims against all Defendants because they

  or their agents published or conspired with others to publish false and defamatory

  statements about Mr. Butowsky as described above. Mr. Butowsky does not assert

  defamation claims based on allegations made in Aaron Rich v. Edward Butowsky, et al.

         112. The defamation claims against Defendants Bauman, The Pastorum Group,

  Gail, Oliphant, Agrawal, and Massey & Gail LLP arise under New York law.




                                              - 48 -
Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 49 of 51 PageID #: 1288



  Business Disparagement

         113. All previous paragraphs are incorporated herein by reference.

         114. Mr. Butowsky brings business disparagement claims against all Defendants

  because they or their agents published or conspired with others to publish false and

  defamatory statements that caused harm to Mr. Butowsky's business and profession. As

  set forth in the attached Folkenflik complaint, Mr. Butowsky's work is regulated by the

  Securities and Exchange Commission, and allegations of fraud or dishonesty can cost

  him his professional licenses. Likewise, the Defendants allegations of fraud and

  dishonesty have cost him the trust (and business) of approximately one third of his

  clients. Mr. Butowsky does not assert business disparagement claims based on

  allegations made in Aaron Rich v. Edward Butowsky, et al.

  Malicious Prosecution

         115. All previous paragraphs are incorporated herein by reference.

         116. Mr. Butowsky brings malicious prosecution claims against Defendants

  Bauman, The Pastorum Group, Gail, Oliphant, Agrawal, and Massey & Gail LLP under

  New York law because they or their agents conspired to prosecute and did prosecute Joel

  and Mary Rich v. Fox News Network, LLC, et al., Case No. 1:18-cv-02223 (S.D.N.Y.)

  with malice and without probable cause.

         117. Mr. Butowsky brings malicious prosecution claims against Defendants

  Bauman, The Pastorum Group, Gregory Y. Porter, Michael L. Murphy, and Bailey &

  Glasser LLP under District of Columbia law because they or their agents conspired to

  prosecute Brad Bauman v. Edward Butowsky, et al., Case No. 1:18-cv-01191 (D.D.C.)


                                             - 49 -
Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 50 of 51 PageID #: 1289



  with malice and without probable cause.

  New York Judiciary Law § 487

         118. All previous paragraphs are incorporated herein by reference.

         119. Mr. Butowsky brings claims under New York Judiciary Law § 487 against

  Defendants Bauman, The Pastorum Group, Gail, Oliphant, Agrawal, and Massey & Gail

  LLP because they or their agents engaged in deceit and collusion.

  Civil Rights Violations

         120. All previous paragraphs are incorporated by reference.

         121. Mr. Butowsky brings claims against Defendants Gottlieb, Governski, Boies

  Schiller Flexner LLP, Bauman, The Pastorum Group, Gail, Oliphant, Agrawal, Massey &

  Gail LLP, Gregory Y. Porter, Michael L. Murphy, and Bailey & Glasser, LLP under 42

  U.S.C. §1983, 42 U.S.C. §1985(3), and Bivens v. Six Unknown Named Agents, 403 U.S.

  388 (1971). The foregoing Defendants conspired with government actors to violate the

  equal protection rights of the Plaintiff and to inhibit his right of access to the courts as

  guaranteed by the Article IV Privileges and Immunities Clause, the First Amendment

  Petition Clause, and the Fifth and Fourteenth Amendment Due Process Clauses.

  Civil Conspiracy

         122. All previous paragraphs are incorporated by reference.

         123. Defendants Gottlieb, Governski, Boies Schiller Flexner LLP, Bauman, The

  Pastorum Group, Gail, Oliphant, Agrawal, Massey & Gail LLP, Gregory Y. Porter,

  Michael L. Murphy, and Bailey & Glasser LLP participated in an overarching conspiracy

  to defame, discredit, intimidate, and silence Mr. Butowsky, and they are fully liable for


                                               - 50 -
Case 4:19-cv-00180-ALM-KPJ Document 62 Filed 07/15/19 Page 51 of 51 PageID #: 1290



  one another's torts and statutory violations.

  Request for Relief

         The Plaintiff respectfully prays that upon a final hearing of this case, judgment be

  entered for him against the Defendants, for damages in an amount within the

  jurisdictional limits of the Court; together with pre-judgment interest at the maximum

  rate allowed by law; post-judgment interest at the legal rate; back pay; costs of court;

  attorney fees; and such other and further relief to which the Plaintiff may be entitled at

  law or in equity.

         THE PLAINTIFF DEMANDS A JURY TRIAL.


                                             Respectfully submitted,

                                             /s/ Ty Clevenger
                                             Ty Clevenger
                                             Texas Bar No. 24034380
                                             P.O. Box 20753
                                             Brooklyn, New York 11202-0753
                                             (979) 985-5289
                                             (979) 530-9523 (fax)
                                             tyclevenger@yahoo.com

                                             Attorney for Plaintiff Edward Butowsky




                                              - 51 -
